ORDER
PER CURIAM.
Ezell Roberts (“Defendant”) appeals from the judgment upon his conviction by a jury of six counts of attempted statutory rape, Section 566.032, RSMo 2000,1 three counts of first-degree statutory sodomy, Section 566.062, three counts of second-degree statutory rape, Section 566.034, and three counts of second-degree statutory sodomy, Section 566.064. Defendant argues the trial court erred: (1) in allowing testimony regarding a possible theft of money from the victim’s bank account by Mother or possibly Defendant; (2) in allowing the testimony of Debbie Weedemeir; (3) in allowing the testimony of Detective Stephanie Bonney; and (4) in allowing the video of the confession into the jury room during deliberations.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).

. All further statutory references are to RSMo 2000.